Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered February 16, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
Defendant’s claim that the court should have sua sponte delivered an interested witness charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s general charge on assessing credibility was sufficient, since the alleged benefits received by prosecution witnesses were made clear to the jury throughout the trial and stressed by the defense in summation (see, People v Inniss, 83 NY2d 653, 659; People v Gattis, 256 AD2d 93, lv denied 93 NY2d 852).
The court properly exercised its discretion in denying defendant’s mistrial motion made as a result of the inadvertent disclosure to the jury of the fact that defendant was arrested at an office of the Department of Probation. Any prejudice could have been prevented by a curative instruction, which defendant declined, and the offending testimony was harmless in light of the overwhelming evidence of defendant’s guilt.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.